PER CURIAM
Defendant appeals his convictions on two counts of unlawful possession of a firearm in violation of ORS 166.250 and one count of carrying loaded firearm magazines, allegedly in violation of Portland City Code 14.32.010. He challenges only the conviction for violating the city code. He points out that the code prohibits carrying a firearm on a public street or in a public place unless all ammunition has been removed, while the information charged that he “did unlawfully and knowingly while in a public place carry firearm magazines[.]” He argues that carrying loaded firearm magazines is not the same as carrying a loaded firearm and that he was convicted of a crime that does not exist. The state concedes error, and we agree.
Conviction for violation of PCC 14.32.010 reversed; otherwise affirmed.